January 30, 2012 Mr. Justin Dobbie United States Securities and Exchange Commission Division of Corporation Finance treet, N.E. Mail Stop 3561 Washington, D.C. 20549 Re:Greenway Medical Technologies, Inc. (the “Registrant”) Registration Statement on Form S-1 Registration File No. 333-175619 Ladies and Gentlemen: In connection with the above-captioned Registration Statement, we wish to advise that between January18, 2012 and January27, 2012, 6,380 copies of the Preliminary Prospectus dated January17, 2012 were distributed as follows: 4,210 to prospective underwriters, 2,020 to institutional investors, 0 to prospective dealers, and 150 to others. We have been informed by the participating underwriters that they will comply with the requirements of Rule 15c2-8 under the Securities Exchange Act of 1934, as amended. We hereby join in the request of the Registrant that the effectiveness of the above-captioned Registration Statement, as amended, be accelerated to 4:30 p.m. Washington, D.C. time on Wednesday, February 1, 2012, or as soon thereafter as practicable. Very truly yours, J.P. MORGAN SECURITIES LLC, MORGAN STANLEY & CO. LLC As representatives of the Prospective Underwriters J.P. MORGAN SECURITIES LLC By: John Bertone Name: John Bertone Title: Vice President MORGAN STANLEY & CO. LLC By: JohnD. Tyree Name: John D. Tyree Title: Managing Director
